Citation Nr: 1430039	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent from March 27, 2007, 50 percent from September 21, 2009, and 70 percent from May 10, 2011.

2.  Entitlement to increases in the ratings assigned for asthma, currently assigned "staged" ratings of 10 percent prior to April 16, 2010 and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for PTSD and continued a 10 percent rating for asthma.  An interim (March 2012) rating decision by the Roanoke, Virginia RO (which now has jurisdiction in the case) increased both ratings, resulting in the staged ratings currently assigned.  In June 2012 the case was remanded for a hearing before the Board.  A Travel Board hearing was held before the undersigned in August 2012; a transcript of the hearing is associated with the record.  In October 2012 the case was remanded for development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As action ordered in the October 2012 remand has not been completed, and the record remains inadequate to properly address the issues on appeal, a remand to secure compliance with the previous remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Veteran's claim for increase was received in March 2007, and the evaluation period for consideration begins in March 2006.  At the Travel Board hearing, the Veteran testified that he has received private treatment from Dr. Morgan in Suffolk.  Further, an October 30, 2009 (incorrectly identified as September 21, 2009 in the October 2012 remand) VA treatment record notes that the Veteran "is a known patient of PTSD" and "was followed" by Dr. Hankins "before".  Finally, although VA treatment records from September 2009 to May 2011 are associated with the record; earlier VA treatment records are not.  Those records have not been sought; as they may contain pertinent (perhaps critical) evidence in the matters at hand, they must be secured.  Notably, VA treatment records are constructively of record.

Notably, in an October 19, 2012 letter requesting the Veteran's authorization to obtain private treatment records, the RO noted that on his "application," he had indicated that he had "received treatment from Dr. M and Dr. H" (as noted, these treatment providers were identified at the Veteran's Travel Board hearing and in the course of VA treatment; not on his "application").  The Veteran did not respond to the request.  However, as the reference to "Dr. M and Dr. H is vague (and VA treatment records prior to September 2009 which are constructively of record have not been obtained), another request for authorization to obtain private records from the providers identified is necessary.

Under 38 C.F.R. § 3.158(a), if evidence (to include authorizations for VA to obtain private treatment records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all evaluations and/or treatment (VA and private) he has received for PTSD and asthma since March 2006 (records of which are not already associated with his record), and all releases needed for VA to secure records of any such private evaluation and/or treatment (to specifically include Dr. Morgan in Suffolk and Dr. Hankins who is identified as his care-provider in an October 2009 treatment record).  The RO should secure complete copies of all pertinent records from the providers identified.  If any records identified are not received pursuant to the RO's request, the Veteran should be so advised (and advised that ultimately it is his responsibility to ensure that pertinent private records are received).  The RO must specifically secure complete records of all VA treatment he has received for the disabilities.

2.  The RO should arrange for any further development suggested by the results of that sought above.  Then, the RO should review the record and re-adjudicate the Veteran's claims (under 38 C.F.R. § 3,158(a)), if so indicated.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

